DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Examiner’s notes
Claims 2-7, 9-14, 16-20 are not rejected under prior art(s).

Double Patenting


The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 

Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10957355. Although the claims at issue are not identical, they are not patentably distinct from each other because Claims of patent application contain every element of claims above instant application or vice versa, and as such they anticipate or anticipated by Instant Application. As to claims 1, 8, 15, Pat. No. *355 discloses generating, by a security device, a first element of encrypted data, wherein the first element of encrypted data is generated based on a private key and a first timestamp corresponding to a time in a recording environment; outputting, by an output device of the security device, the first element of encrypted data in the recording environment; receiving a digital recording comprising at least one of audio data and image data captured in the recording environment; extracting the first element of encrypted data embedded in the digital recording; generating a first decrypted value, the generating performed by execution of a cryptography algorithm based on the private key and the first element of encrypted data; comparing the first decrypted value and a stored value associated with a first element of the digital recording; and authenticating the digital recording based on the first decrypted value substantially matching the stored value (see claims 1, 8, 15 of current application: outputting a first element of encrypted data in a recording environment; extracting a first element of encrypted data embedded in a digital recording comprising at least one of audio data and image data captured in the recording environment; generating a first decrypted value based on a private key and the first element of encrypted data; comparing the first decrypted value and a stored value associated with a first element of the digital recording; and authenticating the digital recording based on the first decrypted value substantially matching the stored value). As to claims 2, 9, 16, Pat. No. *355 discloses generating, by the security device comprising a processor executing the cryptography algorithm, a plurality of elements of encrypted data including the first element of encrypted data, wherein each element of encrypted data is generated based on the private key, a respective current timestamp, and one or more attributes, the one or more attributes comprising: (i) a set of global positioning system coordinates of the recording environment, (ii) a current temperature at the recording environment, (iii) a current humidity level at the recording environment, (iv) a current wind speed at the recording environment, and (v) a person speaking in the recording environment; and outputting, by the output device of the security device, each of the plurality of elements of encrypted data (see claims 2, 9, 16 of current application: generating a plurality of elements of encrypted data including the first element of encrypted data, wherein each element of encrypted data is generated based on the private key, a respective current timestamp, and one or more attributes, the one or more attributes comprising: (i) a set of global positioning system coordinates of the recording environment, (ii) a current temperature at the recording environment, (iii) a current humidity level at the recording environment, (iv) a current wind speed at the recording environment, and (v) a person speaking in the recording environment; outputting each of the plurality of elements of encrypted data; and receiving the digital recording). As to claims 3, 10, 17, Pat. No. *355 discloses extracting a second element of encrypted data, embedded in the digital recording; generating, by the cryptography algorithm based on the private key and the second element of encrypted data, a second decrypted value; comparing the second decrypted value and a stored value associated with a second element of the digital recording; and determining, based on the second decrypted value not matching the stored value associated with the second element of the digital recording, that the second element of the digital recording is not authentic (see claims 3, 10, 17 of current application: extracting a second element of encrypted data embedded in the digital recording; generating, based on the private key and the second element of encrypted data, a second decrypted value; comparing the second decrypted value and a stored value associated with a second element of the digital recording; and determining, based on the second decrypted value not matching the stored value associated with the second element of the digital recording, that the second element of the digital recording is not authentic). As to claims 4, 11, 18, Pat. No. *355 discloses wherein the digital recording comprises the audio data and the image data, wherein the first element of encrypted data is embedded in a first one of the audio data and the image data of the digital recording, wherein the second element of encrypted data is embedded in a second one of the audio data and the image data of the digital recording (see claims 4, 11, 18 of current application: wherein the digital recording comprises the audio data and the image data, wherein the first element of encrypted data is embedded in a first one of the audio data and the image data of the digital recording, wherein the second element of encrypted data is embedded in a second one of the audio data and the image data of the digital recording). As to claims 5, 12, 19, Pat. No. *355 discloses wherein the first element of encrypted data comprises a first one of: (i) an alphanumeric string of characters, (ii) a quick response (QR) code, (iii) a light pattern out of range of human vision, (iv) a light pattern in range of human vision, (v) an audio tone out of range of human hearing, (vi) an audio tone in range of human hearing, and (vii) a symbol, wherein the second element of encrypted data comprises a second one of: (i) the alphanumeric string of characters, (ii) the quick response (QR) code, (iii) the light pattern out of range of human vision, (iv) the light pattern in rage of human vision, (v) the audio tone out of range of human hearing, (vi) the audio tone in range of human hearing, and (vii) the symbol (see claims 5, 12, 19 of current application: wherein the first element of encrypted data comprises a first one of: (i) an alphanumeric string of characters, (ii) a quick response (QR) code, (iii) a light pattern out of range of human vision, (iv) a light pattern in range of human vision, (v) an audio tone out of range of human hearing, (vi) an audio tone in range of human hearing, and (vii) a symbol, wherein the second element of encrypted data comprises a second one of: (i) the alphanumeric string of characters, (ii) the quick response (QR) code, (iii) the light pattern out of range of human vision, (iv) the light pattern in rage of human vision, (v) the audio tone out of range of human hearing, (vi) the audio tone in range of human hearing, and (vii) the symbol). As to claims 6, 13, Pat. No. *355 discloses prior to outputting the first element of encrypted data, converting the first element of encrypted data based on an output format of the output device (see claims 6, 13 of current application: prior to outputting the first element of encrypted data, converting the first element of encrypted data based on an output format of an output device). As to claims 7, 14, 20, Pat. No. *355 discloses extracting a second element of encrypted data embedded in the digital recording; generating, by the cryptography algorithm based on the private key and the second element of encrypted data, a second decrypted value; comparing the second decrypted value and a stored value associated with a second element of the digital recording; determining, based on the comparison, that the second decrypted value matches the stored value associated with the second element of the digital recording; determining that the first and second elements of the digital recording are sequential; determining, that the first and second decrypted values are not sequential; and determining that the digital recording is not authentic (see claims 7, 14, 20 of current application: extracting a second element of encrypted data embedded in the digital recording; generating, based on the private key and the second element of encrypted data, a second decrypted value; comparing the second decrypted value and a stored value associated with a second element of the digital recording; determining, based on the comparison, that the second decrypted value matches the stored value associated with the second element of the digital recording; determining that the first and second elements of the digital recording are sequential; determining, that the first and second decrypted values are not sequential; and determining that the digital recording is not authentic).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 8, 15 are rejected under 35 U.S.C. 103 as being unpatentable over Choi et al (Pub. No. US 2004/0071311) in view of Hirano et al (Pub. No. US 2013/0318351).

As per claims 1, 8, 15, Choi discloses a method/ a system/ a computer program product, comprising: outputting a first element of encrypted data in a recording environment; receiving a digital recording comprising at least one of audio data or image data captured in the recording environment, wherein the first element of encrypted data that was output in the recording environment is embedded in the digital recording (…a watermark-embedded image from the digital video recorder comprising an image inputting portion for receiving a watermark-embedded and combined image signal as a transmission through a network or a file format, an image signal dividing portion for dividing the combined image signal outputted from said image into an image signal corresponding each of cameras…see par. 26, 149-150); extracting the first element of encrypted data embedded in the digital recording (…extracting watermark-embedded from the digital image form said image signal dividing portion…see par. 26). Choi doesn’t explicitly disclose generating a first decrypted value based on a private key and the first element of encrypted data; comparing the first decrypted value and a stored value associated with a first element of the digital recording; and authenticating the digital recording based on the first decrypted value substantially matching the stored value. However Hirano discloses generating a first decrypted value based on a private key and the first element of encrypted data (…data encrypted with the public key pk of the decryption GPapparatus can be decrypted only with the secret key sk stored by the decryption apparatus…see par. 927); comparing the first decrypted value and a stored value associated with a first element of the digital recording (see par. 959-963); and authenticating the digital recording based on the first decrypted value substantially matching the stored value (…the determination unit analyzes the plaintext similarity degree to determine the generator element of the feature vector for authentication is valid or not…see par. 154-156). Therefore one ordinary skill in the art would have found it obvious before the effective filling date of the claimed invention to use Hirano in Choi for including the above limitations because one ordinary skill in the art would recognize it would further enhance the security of data, by preventing the leakage of information during spoofing…see Hirano, par. 24.




Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure (see PTO-form 892).
The following Patents and Papers are cited to further show the state of the art at the time of Applicant’s invention with respect to authenticating digital recordings using embedded encrypted data.

Werklund et al (Pub. No. US 2018/0260753); “Electronic Communications and Data Storage System and Processes for Industrial Projects”;
-Teaches the measured attribute can represent geographic coordinates embedded in a captured image or digital sound recording…see par. 156.



Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GHAZAL B SHEHNI whose telephone number is (571)270-7479. The examiner can normally be reached Mon-Fri 9am-5pm PCT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Philip Chea can be reached on 5712723951. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GHAZAL B SHEHNI/Primary Examiner, Art Unit 2499